18-23538-rdd        Doc 6274        Filed 12/23/19 Entered 12/23/19 16:45:33                    Main Document
                                                  Pg 1 of 7
                                                                         Objection Deadline: January 2, 2020
                                           Hearing Date and Time (Only if Objections Filed): To Be Announced

 THE LAW OFFICES OF RICHARD J. CORBI PLLC
 1501 Broadway, 12th Floor
 New York, New York 10036
 Telephone: (646) 571-2033
 Email: rcorbi@corbilaw.com
 Richard J. Corbi

 Counsel to Michael Wyse, the Expert

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                            WORK PLAN OF MICHAEL WYSE, EXPERT

 TO THE HONORABLE ROBERT D. DRAIN
 UNITED STATES BANKRUPTCY JUDGE




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.
18-23538-rdd          Doc 6274        Filed 12/23/19 Entered 12/23/19 16:45:33                 Main Document
                                                    Pg 2 of 7


            Michael Wyse, the Court-appointed Expert (the “Expert”) for Sears Holdings Corporation

 and its affiliated debtors and debtors-in-possession (collectively, the “Debtors”) in the above-

 captioned cases (the “Chapter 11 Cases”), by his counsel, hereby submits his work plan.

                                                 INTRODUCTION

 1.         On December 9, 2019, the Court entered an Order Directing the Appointment of an Expert

 Pursuant to Federal Rule of Evidence 706 [Docket No. 6166] (the Expert Order”) in the Chapter

 11 Cases. Pursuant to the Expert Order, the Court appointed Michael Wyse of Wyse Advisors

 LLC as the Expert in theses Chapter 11 Cases.

 2.         The Expert Order directs the Expert to certain address the disputes between the Debtors

 and Transform Holdco LLC (“Transform” or the “Buyer”) in connection with the Asset Purchase

 Agreement (the “APA”), approved by the Bankruptcy Court on February 8, 2019 [Docket No.

 2507].       Specifically, the Expert Order directs the Expert to conduct an investigation (the

 “Investigation”) in connection with the Cash Reconciliation Amounts (as defined in the Expert

 Order) related to the APA.

                                     SCOPE OF THE INVESTIGATION

 3.         Pursuant to the Expert Order, the Court directed the Expert to perform the duties pursuant

 to Rule 706 of the Federal Rules of Evidence. The Expert Order directs the Expert to address the

 following disputes:2

                a. First, the Expert is directed to calculate the net Cash Reconciliation Amounts, if
                   any, owed by one Party to the Other Party.
                b. Second, the Expert shall (i) determine the actual amount of Specified Receivables
                   delivered by Debtors to Transform at the Closing, in accordance with the Court’s
                   rulings and (ii) calculate the Specified Receivables Shortfall Amount based on such
                   determination.
                c. To the extent that the Parties are unable to reach agreement with respect to the
                   Prepaid Inventory Shortfall Amount by no later than thirty (30) days after the date
                   of the appointment of the Expert, the Expert is directed to (i) determine the actual

 2
     The following recitation appears verbatim in the Expert Order. See Expert Order, ¶2a-c.

                                                            2
18-23538-rdd      Doc 6274      Filed 12/23/19 Entered 12/23/19 16:45:33            Main Document
                                              Pg 3 of 7


                value of Prepaid Inventory delivered by Debtors to Transform at the Closing, in
                accordance with the Court’s rulings, and (ii) calculate the Prepaid Inventory
                Shortfall Amount based on such information.


 4.     The Expert Order directs the Expert to prepare and file with the Bankruptcy Court: setting

 forth the Expert’s conclusion, a final report with respect to the following: (i) the Cash

 Reconciliation Amounts (as defined in the Expert Order) no later than 45 days after being

 appointed by the Court; (ii) the Specified Receivables (as defined in the APA) and calculating the

 Specified Receivables Shortfall Amount (as defined in the APA) no later than seventy-five (75)

 days after being appointed by the Court; and (iii) the actual value of Prepaid Inventory (as defined

 in the APA) delivered by Debtors to Transform at the Closing and calculating the Prepaid

 Inventory Shortfall Amount (as defined in the APA), no later than thirty (30) days after

 commencing work on such matters. See Expert Order, ¶6. Furthermore, the Expert Order allows

 the Expert to appear and be heard at any and all hearings in the Chapter 11 Cases with respect to

 the matters that are within the scope of his Investigation. Id. at ¶8.

                            THE EXPERT’S ACTIVITIES TO DATE

 5.     Since his appointment, the Expert conducted a series of meetings and/or telephonic calls

 with representatives of the Debtors and Transform. The principal purpose of the initial round of

 meetings was to learn more about the Chapter 11 Cases and to ascertain each party’s preliminary

 views regarding the Investigation. The Expert invited the parties to share their views on the matters

 to be investigated in accordance with the Expert Order. Representatives of the Debtors and

 Transform provided access to electronic data rooms concerning the disputed APA issues outlined

 in the Expert Order to the Expert and his counsel. On December 13, 2019, the Expert conducted

 an initial telephonic meeting with the Debtors’ financial advisors, M-III Advisory Partners, LP.

 On December 14, 2019, the Expert held an initial telephonic meeting with Transform’s financial

                                                   3
18-23538-rdd     Doc 6274      Filed 12/23/19 Entered 12/23/19 16:45:33             Main Document
                                             Pg 4 of 7


 advisors, E&Y Turnaround Management Services, LLC, a direct and wholly owned subsidiary of

 Ernst & Young, U.S. LLP and an affiliate of Ernst & Young LLP.

 6.      On December 19-20, 2019, the Expert and certain members of his team conducted a site

 visit at the location of the Debtors’ corporate headquarters in Hoffman Estates, Illinois. There, the

 Expert and his team met with the financial advisors of the Debtors and Transform. The Expert

 and his team conducted an extensive analysis into the calculations and methodologies in

 connection with the Cash Reconciliation Amounts and performed an independent sampling on

 certain of those amounts, and continues to do such.

                          THE EXPERT’S PROPOSED WORK PLAN

 7.      The Expert has developed this proposed work plan after considering the Expert Order,

 various pleadings filed regarding the scope of the Investigation, various non-public documents

 provided by the Debtor and Transform regarding the subject matter, his discussions with the parties

 and the site visit conducted on December 19-20, 2019.

      A. Information Gathering and Verification

 8.      Requesting, gathering, reviewing and analyzing data and information relevant to the

 subject matter of the Investigation from various parties, including, but not limited to, (i) current

 and/former personnel of the Debtors, their affiliates, and their professionals and representatives;

 and (ii) current and/former personnel of Transform, their affiliates and representatives.

      B. Interviews of Witnesses

 9.      At this juncture, the Expert anticipates that he will continue conducting interviews with

 numerous witnesses. The Expert will seek to conduct voluntary interviews of witnesses with

 respect to the Cash Reconciliation Amounts delineated in the Expert Order. The Expert expects

 that the parties subject to the Investigation will fully cooperate in accordance with the Expert



                                                  4
18-23538-rdd      Doc 6274     Filed 12/23/19 Entered 12/23/19 16:45:33             Main Document
                                             Pg 5 of 7


 Order. See Expert Order, ¶7. The Expert reserves the right to seek Court intervention in the event

 parties do not cooperate with requests for interviews. However, at this time the Expert does not

 anticipate that such Court intervention will be necessary or required because the advisors to both

 the Debtors and Transform have provided the Expert and his team with immediate access to data

 rooms and made themselves readily available to answer all the questions of the Expert and his

 team.

       C. Maintain Open Lines of Communication

 10.      During the course of the Investigation, the Expert will maintain open lines of

 communication with the Debtors, Transform, and other interested parties, in accordance with the

 Expert Order. The Expert, through his counsel, shall provide periodic reports as the Court directs.

       D. Monitoring of the Bankruptcy Cases

 11.      The Expert’s counsel will continue to monitor and review pertinent filings with the

 Bankruptcy Court regarding or involving any issues related to the Investigation. The Expert’s

 counsel has filed a notice of appearance in the Chapter 11 Cases on December 18, 2019 [Docket

 No. 6243].

       E. Retention of Professionals

 12.      In accordance with the Expert Order, the Expert has determined that it is necessary and

 appropriate to employ and retain, certain professionals in order to fully discharge his fiduciary and

 statutory duties. See Expert Order, ¶4. The Expert has retained The Law Offices of Richard J.

 Corbi PLLC (the “Firm”) to represent him in this matter. The Expert Order authorizes the Expert

 to retain counsel absent further order of the Court. Id. The Expert selected the Firm to represent

 him in this matter because Mr. Corbi has over twelve years of corporate restructuring experience.

 Mr. Corbi has represented numerous debtors, creditors, distressed investors, lenders and



                                                  5
18-23538-rdd       Doc 6274      Filed 12/23/19 Entered 12/23/19 16:45:33            Main Document
                                               Pg 6 of 7


 fiduciaries, among others, in the bankruptcy and restructuring departments of Proskauer Rose LLP

 and Lowenstein Sandler LLP in New York. In addition, Mr. Corbi clerked in the District Court

 for the Southern District of New York for the Honorable Laura Taylor Swain as part of the Title

 III proceedings for the Commonwealth of Puerto Rico. Mr. Corbi also clerked for Bankruptcy

 Judges Alan S. Trust and Louis A. Scarcella in the Bankruptcy Court for the Eastern District of

 New York. Accordingly, the Expert believes that the retention of the Firm will assist him in

 discharging his duties in accordance with the Expert Order.

       F. Preparation of Expert Reports

 13.      The Expert Order clearly identifies the issues subject to the Investigation and the deadlines

 by which expert reports must be filed with the Court. The Expert and his counsel will promptly

 move for an order extending such deadlines in the event that the Expert or certain parties need

 additional time to complete the Investigation. See Expert Order, ¶6.

       G. Estimated Fees and Expenses

 14.      The Expert Order provides the budget for fees for the Expert and his counsel in connection

 with the Investigation. While the Expert will endeavor to complete the Investigation within the

 budget set forth in the Expert Order, the Expert and his counsel will promptly request of the

 Debtors and Transform, a modification of the budget, if necessary. See Expert Order, ¶¶4-5. In

 accordance with the terms of the Expert Order, the fees and expenses of the professionals retained

 by the Expert are subject to the filing of an application therefor and allowance by the Bankruptcy

 Court after notice and a hearing.

       H. Reservation of Rights

 15.      The Expert’s work plan is based upon currently available information and presumes the

 full and complete cooperation of the Debtors and Transform in accordance with the Expert Order.



                                                   6
18-23538-rdd     Doc 6274     Filed 12/23/19 Entered 12/23/19 16:45:33            Main Document
                                            Pg 7 of 7


 As the Investigation unfolds, the Expert’s work plan may need to be amended to fulfill the Court’s

 requirements to deliver comprehensive expert reports. The Expert reserves his right to modify the

 work plan accordingly, and will promptly notify the Court if modifications are necessary.



 Dated: December 23, 2019             Respectfully submitted,
 New York, New York                   Michael Wyse, the Expert


                                      THE LAW OFFICES OF RICHARD J. CORBI PLLC

                                      /s/ Richard J. Corbi
                                      Richard J. Corbi, Esq.
                                      1501 Broadway, 12th Floor
                                      New York, New York 10036
                                      Telephone: (646) 571-2033
                                      Email: rcorbi@corbilaw.com

                                      Counsel to Michael Wyse, the Expert




                                                 7
